Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant argues and Examiner concurs that Hook’s pose is not a feature of the SLAM map as claimed.  Thus, the rejection of Claim 6 is withdrawn.  (See Applicant Argument p. 7).
3.	Applicant did not argue the rejection of Claim 14 under 35 U.S.C. § 101 but instead amended the claim based on and persuaded by the 101 analysis by adopting the practical application suggested by the Examiner.  Thus, the rejection of Claims 14-16 and the objections to Claims 7, 17, and 19 are withdrawn.  

Allowable Subject Matter
4.	Claims 1-19 are allowed.
5.	The following is a statement of reasons for the indication of allowable subject matter:  See above and Non-Final Rejection 5/26/2022.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715